                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ERIC OPPER,                    :
                               :   CIVIL ACTION
           Plaintiff           :
                               :
     vs.                       :
                               :   NO. 18-CV-4230
FRED BEANS MOTORS OF           :
DOYLESTOWN, INC., d/b/a AUTO   :
EXPRESS OF DOYLESTOWN,         :
                               :
           Defendant           :


                               ORDER


     AND NOW, this     5th     day of September, 2019, upon

consideration of Defendant’s Motion for Summary Judgment (Doc.

No. 20) and Plaintiff’s Response in Opposition thereto, it is

hereby ORDERED that the Motion is GRANTED IN PART and DENIED IN

PART and Judgment as a matter of law is entered in favor of

Defendant and against Plaintiff on Counts II, III and IV and as

to all of Count I of Plaintiff’s Complaint save for his claim

that he was retaliated against in violation of Title VII for

filing a claim of sexual harassment.


                                       BY THE COURT:




                                       S/J. CURTIS JOYNER_____
                                       J. CURTIS JOYNER,    J.
